Citation Nr: 1529132	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-01 534	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decision of the VA RO.  An April 2010 rating decision denied the Veteran's claim of entitlement to a TDIU.  A September 2012 rating decision denied the Veteran's claims of entitlement to service connection for CTS and a neck disability.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent evidence of record is against a finding that CTS of the right wrist or a neck disability began during the Veteran's military service, was caused by her service, onset within a year of her service, or has been continuous since service.


CONCLUSION OF LAW

Neither CTS of the right wrist nor a neck disability was incurred in or aggravated by the Veteran's military service, and neither disability may be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has been provided with two examinations addressing her CTS, the first examination in September 2012, and a second examination in March 2014.  The Veteran underwent an examination addressing her neck disability in August 2012.  
The Board finds that the examiners reviewed the Veteran's claims file and past medical history and rendered an appropriate opinion consistent with the evidence of record.  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds these opinions to be adequate for the purpose of rendering a decision as to the issues of entitlement to service connection for CTS and a neck disability.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a hearing before the undersigned in March 2015, and a transcript of this hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to her service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection Generally

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  CTS, which the Board construes to be akin to an organic disease of the nervous system, and arthritis are both chronic diseases, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for these disabilities if they manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Service Connection for CTS of the Right Wrist

The Veteran claims that she suffers from CTS of the right wrist either as the direct result of her use of a keyboard in service, or secondary to her use of a cane as an assistive device for her service-connected bilateral knee disability.  

With regard to the presence of a current disability, the Veteran's VA treatment records indicate that she has been diagnosed with CTS of the right wrist.  With regard to an in-service event or injury, the Veteran's military occupational specialty was communications-computer systems program craftsman.  Additionally, as noted above, the Veteran is in receipt of service connection for a bilateral knee disability.

With a current disability, a service-connected disability, and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences (or her service-connected bilateral knee disability) and her CTS.  

Turning to a review of the evidence of record, the Veteran did not seek treatment at any time in-service for any complaints relating to CTS of the right wrist.  Indeed, the Veteran generally denied experiencing such symptoms.  For example, in January 1986 and January 1988 Reports of Medical History, the Veteran denied experiencing painful joints.  In January 1986, January 1988, and September 1992 Reports of Medical Examination, the Veteran's upper extremities and neurological system were noted to be normal.  

The Veteran separated from service in February 2004.  In April 2005, the Veteran had no motor or sensory abnormality upon neurological examination.  In May 2009, the Veteran stated that "in twenty years, [she] worked at a computer keyboard and did not get [CTS,] but now [she has CTS.]"  As of September 2009, CTS appeared in the Veteran's problem list.  In January 2010, the Veteran underwent a right transverse ligament release in treatment of her right carpal tunnel syndrome.  The operation report indicated that the Veteran had complained of numbness and paresthesias in her right hand, and the Veteran indicated that the paresthesias were increased with overuse of her cane secondary to a bilateral knee disability.  A preoperative EMG demonstrated slowing consistent with mild carpal tunnel syndrome.  

In her September 2011 claim, the Veteran stated that she was diagnosed with CTS while using a cane to assist with ambulation.  In August 2012, the Veteran stated that she worked for 20 years on computers and never had any problems with her wrists.  Instead, the Veteran stated that using a cane for support caused her to develop CTS.  

The Veteran underwent a VA examination in September 2012.  The examiner noted that while CTS was associated with overuse of the hand, the Veteran had additional factors that predisposed her to the development of CTS, such as obesity and the repetitive use of her hands by engaging in activities such as crocheting and sewing.  The examiner also noted that the Veteran had borderline thyroid function.  The examiner noted that the development of CTS was often due to genetic predisposition because the carpal tunnel was anatomically smaller in some individuals.  Other contributing factors could include trauma or injury to the wrist, hypothyroidism, an overactive pituitary gland, rheumatoid arthritis, mechanical problems in the wrist joint, work stress, the repetitive use of vibrating hand tools, fluid retention during pregnancy or menopause, and the development of a cyst or tumor.  The examiner noted that CTS was also associated with diabetes and thyroid disease.  After listing these factors, the examiner was ultimately unable to determine whether the Veteran's CTS was secondarily related to her use of a cane without resort to speculation.    

In January 2013, the Veteran stated that she had CTS as the result of either putting too much pressure on her right hand by using a cane or working as a computer programmer in service.  

The Veteran underwent a second VA examination in March 2014, at which time the examiner opined that the Veteran's CTS was less likely than not related to her active duty service.  As a rationale for this opinion, the examiner stated that while CTS had a relationship to certain occupations, including those using vibratory tools or those requiring repeated forceful flexion and extension, working at a computer keyboard did not increase the risk of CTS.  The examiner cited to medical literature in support of this statement.  The examiner opined, therefore, that the Veteran's in-service use of a computer keyboard did not likely cause her CTS.  Furthermore, the examiner found that there was no medical literature to support the use of a cane as a causality for CTS.  The examiner then stated that it was possible for many functions to "aggravate CTS symptoms but not be a causality."  In April 2014, the VA examiner clarified his opinion regarding whether the use of a cane aggravated the Veteran's CTS.  The examiner stated that the Veteran's use of a cane caused a temporary or intermittent flare-up of the Veteran's CTS.  The examiner found that the use of a cane could cause a flare-up of CTS symptomatology, but it did not permanently aggravate the Veteran's CTS.  This medical opinion has not been challenged by any other medical opinion of record.

In June 2014, the Veteran stated that that she had not experienced any "tremendous signs" of CTS before the early part of 2009.  

At her Board hearing in March 2015, the Veteran suggested that she had first noticed symptoms relating to CTS when she started using a cane in-service, adding that her CTS worsened as her use of the cane increased.  The Veteran indicated that she first started using a cane two years before she was released from service.  The Veteran indicated that she was first diagnosed with carpal tunnel syndrome in 2007; adding that between her release from active duty service in 2004 and 2007, she "lived with" the symptoms of CTS.  The Veteran stated that she was consistently having the same pain in her hands and wrists during service.  

Turning now to an assessment of this evidence of nexus, it is unclear whether the Veteran herself believes that her CTS is directly related to service.  For example, in September 2011 and August 2012, the Veteran stated that her CTS was related to her use of a cane, rather than her in-service use of a keyboard, indeed stating that she worked for 20 years on computers and never had any problems with her wrists.  Presuming, however, that the Veteran herself believes that her CTS may be directly related to her service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of CTS, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's CTS is related directly to her service or secondarily to her use of a cane, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the nervous system, something that is not readily perceivable by the use of a person's senses.

Additionally, given the strength of the rationale of the March 2014 examiner, the Board places much greater weight in his etiological opinion than in the inability of the September 2012 examiner to render an opinion without resort to speculation.  The September 2012 examiner simply provided a wide-ranging list of possible contributing factors to the development of CTS without addressing the facts in the Veteran's specific case.  The Board therefore affords this opinion with little probative weight.

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with her CTS, and it finds that she has not done so.  As noted above, the Veteran's account of the duration of her symptoms has changed significantly over time.  In August 2012, the Veteran stated that she worked for 20 years on computers in service and "never had any problems" with her wrists.  In June 2014, the Veteran stated that that she had not experienced any "tremendous signs" of CTS before the early part of 2009.  During her March 2015 hearing before the undersigned, however, the Veteran indicated that she first started noticing signs of CTS in-service while using a cane, and that she "lived with" the symptoms of CTS between the time of her separation from service and her diagnosis with CTS several years later.  These changing accounts of the length of time that the Veteran experienced symptoms of CTS, greatly diminishes the weight that can be attributed to the Veteran's later assertions, and the inconsistency also means that the Veteran's statements do not, on their own merit, establish that she continuously experienced symptoms of CTS from her time in service.  

Furthermore, the record contains no evidence of continuing complaints of CTS until several years after service, as the VA examiner explained in April 2014 that the Veteran had been suspected of having CTS in March 2007 and was scheduled for an EMG.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Additionally, while the Veteran did not complain to clinicians of pain or other symptoms in her right wrist during following her separation from service, the record does show that she sought treatment for other forms joint pain, indicating that she was willing to seek treatment for pain.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  Moreover, the fact remains that an April 2005 treatment record showed no motor or sensory abnormality upon neurological examination.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, CTS was not shown within one year following separation from service, or for several years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for CTS, and service connection is therefore denied.

Service Connection for a Neck Disability

The Veteran claims that has a chronic neck disability as the result of an in-service motor vehicle accident.  

With regard to the presence of a current disability, the Veteran has been diagnosed with disabilities of the neck, including cervical disc disease and cervical spondylitic myelopathy.  With regard to an in-service event or injury, the Veteran was involved in a motor vehicle accident in July 1982 and complained of right-side neck pain at that time, which led to a diagnosis of a muscle strain.  

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and her current neck disability.  

Here, while the Veteran was treated for a muscle strain following her in-service motor vehicle accident in 1982, she did not seek further in-service treatment for any neck complaints.  In fact, the Veteran often denied experiencing such symptoms.  For example, in January 1986 and January 1988 Reports of Medical History, the Veteran specifically denied experiencing painful joints or recurrent back pain.  In a February 1988 Medical History, the Veteran denied experiencing back trouble, or painful or "trick" joints with loss of movement.  In January 1986, January 1988, and September 1992 Reports of Medical Examination, the Veteran's spine, head, and neck were noted to be normal.  

Following service, in April 2005, the Veteran demonstrated full cervical range of motion with no neck spasm or tenderness.  The first clinical evidence of a chronic neck disability appeared in September 2011 when a radiological examination showed mild degenerative changes of the lower cervical spine.  A December 2011 MRI showed disc disease and hypertrophic spurring with spinal and foraminal stenosis.  In January 2012, the Veteran underwent surgery to treat a ruptured cervical disc and cervical spondylitic myelopathy.  

In the Veteran's February 2012 claim, she indicated that she had not previously experienced any problems with her cervical spine, with her pain medications for other conditions masking her cervical spine problem.  

The Veteran underwent a VA examination in August 2012, at which time she reported that from 1982 to 2011, she did not notice "any significant issues" in her neck.  The examiner noted that the Veteran had a full recovery for over 25 years following the accident, and found no evidence in the years following the accident that the Veteran's had any continuing problems with her cervical spine.  The examiner opined, therefore, that the Veteran's cervical spine disability was more likely an injury or disability associated with aging that occurred decades following the motor vehicle accident.  The examiner additionally observed that the only potential issues seen on x-ray initially were at a different level in 1982 than was her problem in 2011.  The examiner concluded that the Veteran's cervical spine disability was less likely than not related to her active duty military service.  

In January 2013, the Veteran stated that she had not noticed any problems with her cervical spine before November 2011.  In March 2015, the Veteran stated that she had neck pains throughout her active duty service, but she only sought treatment for her neck in 2008.  

Turning now to an assessment of this evidence of nexus, to the extent that the Veteran believes that her neck disability is related to her service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a neck disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's neck disability is related to her service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with her neck disability, and it finds that she has not done so.  The record contains no evidence of continuing complaints of neck pain until 2011.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Additionally, while the Veteran did not complain to clinicians of pain or other symptoms in her neck during the seven-year period following her separation from service, the record does show that she sought orthopedic treatment for other joint pain, indicating that she was willing to seek orthopedic treatment.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  Moreover, the fact remains that an April 2005 treatment record showed a full range of motion in the cervical spine without spasm or tenderness.

The Board also notes that the Veteran's own account of the duration of her symptoms has changed throughout the course of the appeal.  In February 2012, the Veteran stated that she had "no problems" with her cervical spine until the current time.  Similarly, in August 2012, the Veteran reported that from 1982 to 2011, she did not notice "any significant issues" in her neck.  In March 2015, however, the Veteran stated that she had neck pains throughout her active duty service, but she only sought treatment for her neck in 2008.  The Board places relatively little weight on the Veteran's March 2015 contention that she experienced continuous symptoms of neck pain not only because it is contrary to the lack of medical treatment for such condition, but also because it is contrary to her previous statements that she had not experienced continuous symptoms.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that arthritis of the neck was not shown within one year following separation from service, or for several years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against service connection for a neck disability, and it is therefore denied.
 

ORDER

Service connection for CTS is denied.

Service connection for a neck disability is denied.


REMAND

The Veteran's claim of entitlement to a TDIU must be remanded for additional evidentiary development.  

The Veteran has not been afforded with an examination to determine the effects of her service-connected disabilities, taken together, on her employability.  Such an examination should be performed on remand.  Additionally, upon review of the record, it does not appear that the AOJ has considered whether the Veteran's claim should be referred to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis on and before September 21, 2011, when the Veteran's combined disability evaluation was 60 percent (that is, a combined 50 percent rating for endometriosis, a 10 percent rating for patellofemoral syndrome of the left knee, a 10 percent evaluation for patellofemoral syndrome of the right knee, and a noncompensable rating for sinusitis).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to assess the functional impairment caused by her service-connected disabilities.  

The examiner should offer an opinion regarding the Veteran's ability to secure and follow gainful employment consistent with her education and occupational experience.  The opinion should be offered without consideration of age and any nonservice-connected disabilities.  

If the Veteran is capable of work, the examiner should state the type of work that the Veteran can perform and what accommodations would be required due to the service-connected disabilities for the Veteran to maintain that employment.  The examiner should not base the opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  

The complete rationale for all opinions expressed should be provided, to include reference to pertinent evidence where appropriate.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


